DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The cancelled claims listed below correspond to previously withdrawn claims, corresponding to a non-election invention. Election was made without traverse in the reply filed on 7/30/2020.
The application has been amended as follows: 
Cancel Claims 14-16 and 20-21.

REASONS FOR ALLOWANCE
Claims 1, 7-9, and 13 are allowed.
An examiner’s statement of reasons for allowance was presented in a previous Office Action (mailed 11/10/2020) with respect to the then-dependent Claim 5. Please refer to the 11/10/2020 Office Action for a detailed comparative analysis with the prior art, providing contrast and illustration.  The reasons for allowance stated therein for the then-dependent Claim 5 are being presently maintained, as applied to the recently amended (i.e. see 3/4/2021 Amendment) independent Claims 1 and 8, which now include the same subject matter recognized as allowable.
Claims 7, 9, and 13 are allowable as depending from independent Claims 1 and 8, which have allowable subject matter, as detailed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VALENTIN NEACSU/Examiner, Art Unit 3731